[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                    FILED
                      ________________________         U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                              May 4, 2006
                            No. 05-13613                  THOMAS K. KAHN
                        Non-Argument Calendar                 CLERK
                      ________________________

                  D. C. Docket No. 05-10006-CR-KMM

UNITED STATES OF AMERICA,


                                                           Plaintiff-Appellee,

                                  versus

JORGE CARTAYA-ACOSTA,
JOSE CARTAYA-ACOSTA,


                                                       Defendants-Appellants.


                      ________________________

               Appeals from the United States District Court
                   for the Southern District of Florida
                     _________________________

                             (May 4, 2006)

Before ANDERSON, BIRCH and PRYOR, Circuit Judges.

PER CURIAM:
      Jorge Cartaya-Acosta appeals his conviction for forcibly assaulting United

States Coast Guard officers on the ground that there was insufficient evidence to

sustain the verdict of the jury. See 18 U.S.C. § 111. Jorge and his brother, Jose

Cartaya-Acosta, appeal their 72-month sentences on the ground that the sentence

enhancements for reckless endangerment were impermissible double-counting by

the district court. Because the evidence was sufficient for the jury to infer that

Jorge had forcibly assaulted the Coast Guard officers, and the district court did not

impose the reckless endangerment enhancement, we affirm.

                                  BACKGROUND

      On February 8, 2005, Jorge and Jose, who are brothers, were in a “go-fast

boat” 27 miles southeast of Key West, Florida. When they were approached by a

United States Coast Guard Cutter, Jose and Jorge attempted to flee. Jose piloted

the go-fast boat in an erratic manner at a high rate of speed and ignored orders

from the Coast Guard, in both Spanish and English, to stop the go-fast boat.

      The Coast Guard launched a rigid-hull inflatable boat with seven uniformed

crew members aboard. The inflatable boat approached the go-fast boat, which then

maneuvered and came in contact with the inflatable boat several times and

damaged it. While the inflatable boat was 10 to 15 feet from the go-fast boat,

Jorge yelled to the Coast Guard crew that the brothers would not stop until they



                                           2
reached land, brandished a metal crowbar at the crew of the inflatable boat, and

threatened to “hit” them if they came closer. The crew of the inflatable boat

pepper sprayed Jorge and Jose, but the brothers did not stop their boat. Jorge

continued to brandish the crowbar and made jabbing motions that the crew of the

inflatable boat interpreted as an attempt to puncture the inflatable boat.

      The crew of the inflatable boat pepper sprayed Jorge and Jose a second time.

Jorge dropped the crowbar and Jose stopped the go-fast boat. The Coast Guard

crew boarded the go-fast boat to arrest Jorge and Jose. Jorge moved toward a

member of the boarding team in a threatening manner, and the member of the

boarding team struck Jorge on the arm with an expandable baton.

      At trial, the jury found both Jorge and Jose guilty of forcible assault upon a

federal officer. See 18 U.S.C. § 111. The pre-sentence investigation report

recommended several sentence enhancements, including enhancements for creating

a serious risk of injury to law enforcement officers, U.S.S.G. § 3A1.2(b), and

reckless endangerment of another person during flight from law enforcement

officers, U.S.S.G. § 3C1.2. The district court enhanced the sentences for

obstruction of justice, but not reckless endangerment. The total offense level for

both Jorge and Jose was 27, with a range of imprisonment of 70 to 87 months. The

district court sentenced both Jorge and Jose to 72 months of imprisonment.



                                           3
                            STANDARD OF REVIEW

      “We review de novo a challenge to the sufficiency of the evidence, and we

consider that evidence in the light most favorable to the government, drawing all

inferences and credibility choices in favor of the jury’s verdict.” United States v.

Guerra, 164 F.3d 1358, 1359 (11th Cir. 1999) (internal citations omitted). We

review de novo the application of the sentencing guidelines by the district court.

United States v. Grant, 397 F.3d 1330, 1332 (11th Cir. 2005).

                                   DISCUSSION

      Jorge argues that the evidence presented at trial was insufficient to sustain

the guilty verdict by the jury because his actions did not support the inference that

he had forcibly assaulted the inflatable boat crew. Evidence is sufficient to sustain

a conviction if “after viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt.” United States v. Hernandez, 433 F.3d 1328,

1335 (11th Cir. 2006) (citing Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct.

2781, 2789 (1979)). The evidence need not “exclude every reasonable hypothesis

of innocence or be wholly inconsistent with every conclusion except that of

guilt[.]” United States v. Bell, 678 F.2d 547, 549 (5th Cir. Unit B 1982). “[W]e

are bound by the jury’s credibility determinations, and by its rejection of the



                                           4
inferences raised by the defendant.” United States v. Peters, 403 F.3d 1263, 1268

(11th Cir. 2005).

      Forcible assault is “a willful attempt or threat to inflict serious bodily injury,

coupled with an apparent present ability [to do so], which causes the intended

victim a reasonable apprehension of immediate serious bodily harm or death.”

United States v. Fallen, 256 F.3d 1082, 1088 (11th Cir. 2001). Proof of physical

contact is not required. Id. at 1087. Jorge argues that he stated or implied

conditional threats of force but lacked the ability to inflict harm because the boats

were separated by 10 to 15 feet of water. Jorge’s argument fails.

      Jorge’s actions clearly support an inference that he willfully threatened to

inflict serious bodily harm and had the ability to do so. He stated that he would

“hit” the crew and the inflatable boat, and he made that statement while wielding a

crowbar. A crowbar can be used as a weapon to inflict serious bodily harm or

death, and the crowbar could have been used to puncture the inflatable boat and

sink it, potentially drowning members of the crew. Jorge had the ability to inflict

the threatened harm because the inflatable boat was approaching the go-fast boat

and the go-fast boat had already made contact with the inflatable boat and could

quickly do so again. We affirm Jorge’s conviction.

      Jorge and Jose object to the sentence enhancement for reckless



                                           5
endangerment. U.S.S.G. § 3C1.2. They argues that it is double counting because

section 3C1.2 is based on the same underlying conduct as the enhancement under

section 3A1.2(b). Although the government concedes that the enhancement for

reckless endangerment is double counting and recommends a remand for

resentencing, our review of the record reveals that neither Jorge nor Jose actually

received a sentence enhancement under section 3C1.2. At the sentencing hearing,

the district court overruled the objection of defense counsel to the enhancement for

reckless endangerment, but when the district court imposed the sentences, the court

included an enhancement only for obstruction of justice, not reckless

endangerment. Without explanation, the district court did not include the

enhancement, under section 3C1.2, in its final calculations. The sentence is,

therefore, affirmed.

                                  CONCLUSION

      Jorge’s conviction and the sentences for both Jorge and Jose are

      AFFIRMED.




                                          6